Scott, J.:
We have carefully re-examined this case, and remain of the opinion that the judgment must be reversed and a newtrial granted, and this for the reasons stated by Mr. Justice Miller on the former hearing. The slight discrepancy between the facts as stated in that opinion and as they appeared by the evidence is unimportant, if, as we consider the true measure of damage is the amounts of rents eoEeeted for stores and apartments, less the sums actually and necessarily expended in so running the buüding as to retain the tenants and so make any coEection of rents possible. Judgment reversed and new trial granted, with costs to appeEantto abide the event. Ingraham, P. J., McLaughlin and Clarke, JJ., concurred. Laughlin, J., dissented.